DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 10th, 2022 has been entered. Claims 1, 4 – 9, 12 – 16, and 18 – 20 are pending in the application.

Drawings
The drawings filed on February 6th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 5, 7 – 9, 12 – 13, 15 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felder (US 2015/0183274) in view of Abarotin (US 2015/0224828).
Regarding claim 1, Felder teaches a tire tread (ref. #1) with a rotational axis (Fig, 1); a plurality of tread elements (ref. #4, #5, #6) positioned on a tire tread surface so as to comprise a tread pattern, the plurality of tread elements positioned circumferentially on the tire tread surface (Fig. 1); a plurality of grooves (ref. #2) provided between the plurality of tread elements (Fig. 1); a first set of sipes (ref. #51, ref. #41) extending from a circumferential axis (ref. #X) of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to an axis of the tire tread corresponding to a rotation axis of the tire (Fig. 1; Para. 50); and a second set of 
Yet, in a similar field of endeavor, Abarotin discloses a tire tread comprising a tread pattern comprising a plurality of tread elements that traverse the tread region (Para. 7). The tread pattern comprises a first set of sipes (ref. #126) extending linearly from a circumferential axis of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Para. 32; Fig. 6) and a second  set of sipes (ref. #130) extending linearly from a circumferential axis of the tire tread towards a second axial end of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Para. 32; Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time to modify the first and second set of sipes taught by Felder by extending them linearly in a constant non-zero angle, as Abarotin shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, one would be  
Regarding claim 4, Felder in view of Abarotin teaches the invention disclosed in claim 1, as described above. Furthermore, Felder teaches the set of sipes extends between 60% and 100% of the half width of the tire tread (Fig. 1).
Regarding claim 5, Felder in view of Abarotin teaches the invention disclosed in claim 1, as described above. It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify a sipe depth ranging from 60 to 100% of the height of the tread elements, as Felder discloses it is necessary the sipe depth at least equals 50% of the height of the rib. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 7, Felder in view of Abarotin teaches the invention disclosed in claim 1, as described above. Fig. 1 of Felder appears to show the sipes extending at a non-zero angle between 5 and 40 degrees with respect to the axis of the tire tread corresponding to the rotation axis of the tire. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.  
Regarding claim 8, Felder in view of Abarotin teaches the invention disclosed in claim 1, as described above. Although these references do not explicitly describe the invention as a pneumatic tire, Felder discloses that the tire is inflated to a pressure according to standard conditions depending on its load index and speed rating (Para. 22). It would have been obvious to one of ordinary skill in the art at the time of the invention that these characteristics are related to a pneumatic tire, rendering claim 8 obvious.
Regarding claim 9, Felder teaches a tread pattern for a tire tread comprising a plurality of tread elements (ref. #4, #5, #6) positioned on a tire tread surface so as to comprise a tread 
Yet, in a similar field of endeavor, Abarotin discloses a tire tread comprising a tread pattern comprising a plurality of tread elements that traverse the tread region (Para. 7). The tread pattern comprises a first set of sipes (ref. #126) extending linearly from a circumferential axis of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Para. 32; Fig. 6) and a second  set of sipes (ref. #130) extending linearly from a circumferential axis of the tire tread towards a second axial end of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Para. 32; Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time to modify the first and second set of sipes taught by Felder by extending them linearly in a constant non-zero angle,  
Regarding claim 12, Felder in view of Abarotin teaches the invention disclosed in claim 9, as described above. Furthermore, Felder teaches the set of sipes extends between 60% and 100% of the half width of the tire tread (Fig. 1).
Regarding claim 13, Felder in view of Abarotin teaches the invention disclosed in claim 9, as described above. It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify a sipe depth ranging from 60 to 100% of the height of the tread elements, as Felder discloses it is necessary the sipe depth at least equals 50% of the height of the rib. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 15, Felder in view of Abarotin teaches the invention disclosed in claim 9, as described above. Fig. 1 of Felder appears to show the sipes extending at a non-zero angle between 5 and 40 degrees with respect to the axis of the tire tread corresponding to the rotation axis of the tire. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.  
Regarding claim 16, Felder discloses a method for increasing the resistance of a tire tread of a tire (Abstract), the tire tread (ref. #1) comprising a plurality of tread elements (ref. #4, #5, #6), forming a first set of sipes (ref. #51, ref. #41) extending from a circumferential axis (ref. #X) of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect 
Yet, in a similar field of endeavor, Abarotin discloses a tire tread comprising a tread pattern comprising a plurality of tread elements that traverse the tread region (Para. 7). The tread pattern comprises a first set of sipes (ref. #126) extending linearly from a circumferential axis of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Para. 32; Fig. 6) and a second  set of sipes (ref. #130) extending linearly from a circumferential axis of the tire tread towards a second axial end of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Para. 32; Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time to modify the first and second set of sipes taught by Felder by extending them linearly in a constant non-zero angle, as Abarotin shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, one would be  
Regarding claim 18, Felder in view of Abarotin teaches the invention disclosed in claim 16, as described above. Furthermore, Felder teaches the set of sipes extends between 60% and 100% of the half width of the tire tread (Fig. 1).
Regarding claim 19, Felder in view of Abarotin teaches the invention disclosed in claim 16, as described above. It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify a sipe depth ranging from 60 to 100% of the height of the tread elements, as Felder discloses it is necessary the sipe depth at least equals 50% of the height of the rib. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 20, Felder in view of Abarotin teaches the invention disclosed in claim 16, as described above. Fig. 1 of Felder appears to show the sipes extending at a non-zero angle between 5 and 40 degrees with respect to the axis of the tire tread corresponding to the rotation axis of the tire. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Abarotin as applied to claims 1 and 9 above, and further in view of De Barsy (US 2016/0023521).
Regarding claims 6 and 14, Felder in view of Abarotin the invention disclosed in claims 1 and 9, as described above. However, these references do not explicitly disclose that the sipes have a depth in a range greater than 100% of the height of the tread elements.

It would have been obvious to one of ordinary skill in the art at the time to modify the sipes taught by Felder to include sipe depths greater than 50% of the height of tread elements. One would be motivated to make this modification as it is a preferred design parameter in the art that reduces crack formation and improves tire durability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743